Citation Nr: 0513502	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently rated as 10 percent 
disabling.  

(Adjudication of the issue of entitlement to separate 10 
percent ratings for each ear for the service-connected 
bilateral tinnitus will be the subject of a separate decision 
of the Board of Veterans' Appeals (Board) to be issued at a 
later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a July 1999 decision of the RO, 
which increased the noncompensable rating for the service-
connected bilateral hearing loss to 10 percent, effective 
from April 22, 1999; but which also denied the veteran's 
claim for separate 10 percent ratings for each ear for the 
service-connected bilateral tinnitus.  

The veteran disagreed with that determination, maintaining 
that the criteria for an increased rating in excess of 10 
percent for the service-connected bilateral hearing loss have 
been met, and that separate 10 percent ratings for each ear 
are warranted for the service-connected bilateral tinnitus.  

In a decision promulgated in February 2001, the Board found 
that the criteria for a rating in excess of 10 percent for 
the service-connected hearing loss had not been met.  The 
Board also found that the rating criteria did not provide for 
separate 10 percent evaluations for each ear for the service-
connected bilateral tinnitus.  As such, the Board denied the 
veteran's claims for an increased rating for the service-
connected bilateral hearing loss, and for separate 10 percent 
ratings for each ear for the service-connected bilateral 
tinnitus.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  

While his claims were pending at the Court, the VA Office of 
General Counsel filed a Brief on behalf of the Appellee, the 
Secretary of VA, wherein the Secretary conceded error in the 
Board's February 2001 decision with regard to the service-
connected bilateral hearing loss rating; but defended the 
Board's February 2001 decision with regard to the denial of 
separate 10 percent ratings for each ear for the service-
connected bilateral tinnitus.  In a September 2004 Order, the 
Court reversed that part of the February 2001 Board decision 
that denied a rating in excess of 10 percent for the 
veteran's service-connected hearing loss, and reversed and 
remanded for assignment of a 20 percent disability rating.  
The Court also vacated that part of the Board's February 2001 
decision that denied an increased rating for the veteran's 
service-connected tinnitus and remanded that matter to the 
Board for readjudication.  The case was returned to the 
Board.  

With regard to the veteran's claim of entitlement to separate 
10 percent ratings for each ear for the service-connected 
bilateral tinnitus, the Court issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board, as directed by the 
Secretary, imposed a temporary stay on the adjudication of 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not persistent for purposes of 38 
C.F.R. § 4.87, Diagnostic Code 6260.  

Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of entitlement to separate 10 percent 
ratings for the service-connected tinnitus of each ear until 
such time as either the April 28, 2005, memorandum is 
rescinded, or the VA Office of General Counsel provides 
advice and instructions to the Board upon resolution of 
ongoing litigation on this matter.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  

When the stay is lifted, the issue of entitlement to separate 
10 percent ratings for the service-connected tinnitus of each 
ear will be promptly adjudicated.


FINDING OF FACT

1.  The veteran has an exceptional pattern of hearing 
impairment in the left ear, as audiometric test results for 
the left ear show pure tone threshold of 30 decibels at 1000 
Hertz and 80 decibels at 2000 Hertz.

2.  The veteran's service-connected bilateral hearing loss 
disability has been objectively shown to be productive of no 
more than Level VII hearing loss in the left ear, and no more 
than Level IV in the right ear, based on VA pure tone decibel 
loss measurements and speech discrimination scores.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for the service-
connected bilateral hearing loss disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran asserts that his service-connected bilateral 
hearing loss is more severe than is represented by the 10 
percent rating currently assigned.  Historically, service 
connection for hearing loss was initially granted in a 
November 1988 rating decision and an initial noncompensable 
rating was assigned.  In April 1999, the veteran sought an 
increased rating for the service-connected bilateral hearing 
loss.  

The veteran was afforded a VA audiological examination in May 
1999.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
85
90
70
LEFT
30
80
90
90
73

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear 
pursuant to the Maryland CNC controlled speech discrimination 
test.  

Pursuant to the May 1999 VA audiological examination results, 
the RO issued a rating decision in July 1999 which increased 
the noncompensable rating for the service-connected bilateral 
hearing loss to 10 percent.  The RO found that application of 
the May 1999 pure tone thresholds and speech discrimination 
scores to Table VI of 38 C.F.R. § 4.85 corresponded to a 
hearing acuity of Level IV in the right ear and Level III in 
the left ear.  When these levels were applied to Table VII of 
38 C.F.R. § 4.85, it corresponded to a 10 percent rating for 
the veteran's service-connected bilateral hearing loss.  

The veteran timely appealed the 10 percent rating assigned 
for the service-connected bilateral hearing loss.  

In a February 2001 decision, the Board essentially agreed 
with the RO's application of the May 1999 VA audiological 
examination results to 38 C.F.R. § 4.85, Tables VI and VII.  
As such, the Board denied the veteran's claim for an 
increased rating, in excess of 10 percent, for the service-
connected bilateral hearing loss.  The veteran appealed this 
decision to the Court.  

As noted hereinabove, in a September 2004 Order, the Court 
reversed and remanded that part of the Board's February 2001 
decision which denied an increased rating in excess of 10 
percent for the service-connected bilateral hearing loss.  

In essence, the Court agreed with both the veteran and the 
Secretary of VA that the Board erred by not finding that the 
May 1999 VA audiometric testing results showed an exceptional 
pattern of hearing impairment such that application of 
38 C.F.R. § 4.86 was warranted.  

The case has been returned to the Board.  The Board finds 
that application of Table VIa of 38 C.F.R. § 4.85, pursuant 
to 38 C.F.R. § 4.86, to the veteran's May 1999 audiometric 
testing results, indicates that the criteria for the 
assignment of a 20 percent rating for the service-connected 
bilateral hearing loss  have been met, as noted hereinbelow.  


Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2004).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using pure tone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 38 
C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment. 

The provisions of 38 C.F.R. § 4.86 were added to VA's rating 
schedule in June 1999 and address exceptional patterns of 
hearing loss as follows: (a) When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. (b) When the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86 (2004).

As noted hereinabove, VA audiometric examination in May 1999 
revealed pure tone thresholds of 40, 60, 85 and 90 decibels 
in the right ear at 1000, 2000, 3000 and 4000 Hertz, 
respectively, for a four-frequency average of 70.  The left 
ear revealed 30, 80, 90 and 90 decibels at 1000, 2000, 3000 
and 4000 Hertz respectively, for a four-frequency average of 
73.  Speech recognition was 76 percent in the right ear and 
88 percent in the left ear.  

When the pure tone threshold average and discrimination 
percentage for the right ear are applied to 38 C.F.R. § 4.85, 
Table VI, a roman numeral designation of IV is assigned for 
hearing impairment in the right ear.

Notably, however, the Court has directed that 38 C.F.R. 
§ 4.86(b) is applicable in this case with regard to left ear 
hearing impairment because the audiometric test results from 
May 1999 indicated that the veteran had an exceptional 
pattern of hearing impairment in the left ear.  (Although 
38 C.F.R. § 4.86(b) became effective June 10, 1999, the Court 
has directed the Board to apply it to May 1999 audiometric 
examination results.)  Specifically, the pure tone threshold 
was 30 decibels at 1000 Hertz, and 80 decibels at 2000 Hertz.  
In other words, the pure tone threshold was 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
As such, the Roman numeral designation for hearing impairment 
in the left ear must be determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  

When the veteran's pure tone threshold average and 
discrimination percentage for the left ear are applied to 
38 C.F.R. § 4.85, Table VI, a roman numeral designation of 
III is assigned for the left ear hearing impairment.

Alternatively, when the veteran's pure tone threshold average 
for the left ear is applied to 38 C.F.R. § 4.85, Table VIa, a 
roman numeral designation of VI is assigned for the left ear 
hearing impairment.

It is therefore determined that application of Table VIa 
yields the higher roman numeral designation of VI, which, 
pursuant to 38 C.F.R. § 4.86(b), is then elevated to the next 
higher roman numeral of VII.  

Applying the roman numeral designations of III for the right 
ear and VII for the left ear to 38 C.F.R. § 4.85, Table VII, 
a 20 percent rating is warranted for the veteran's service-
connected bilateral hearing loss.

Thus, in sum, for the reasons and bases set forth above, such 
mechanical application of the rating schedule results in the 
assignment of a 20 percent evaluation, but no more, for the 
service-connected bilateral hearing loss.  To this extent, 
the benefit sought on appeal is granted.

ORDER

Entitlement to an increased evaluation of 20 percent for 
service-connected bilateral hearing loss is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


